PER CURIAM.
This court has jurisdiction of the appeal. People v. Fowler, 166 App. Div. 605, 152 N. Y. Supp. 261. The evidence was sufficient to warrant the court in adjudging that it is for the welfare of the defendant that she be placed in a reformatory. Section 1466, subd. 1, c. 410, Laws 1882, as amended by chapter 353, Laws of 1886; chapter 410, §§ 1608, 1609, and 1610, Greater New York Charter.
Judgment of the Court of Special Sessions of the City of New York, rendered in that part thereof designated by law as the Children’s Court in Kings County, affirmed.